 Case: 4:16-cv-00645-SEP Doc. #: 43 Filed: 04/16/21 Page: 1 of 6 PageID #: 233




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )           No. 4:11-cr-246-SEP-12
                                                 )
JERRY ELKINS,                                    )
                                                 )
               Defendant.                        )


JERRY ELKINS,                                    )
                                                 )
               Movant,                           )
                                                 )
       v.                                        )           No. 4:16-cr-645-SEP
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
               Respondent.                       )


JERRY ELKINS,                                    )
                                                 )
               Movant,                           )
                                                 )
       v.                                        )           No. 4:20-cr-1653-SEP
                                                 )
UNITED STATES OF AMERICA,                        )
                                                 )
               Respondent.                       )

                               MEMORANDUM AND ORDER
       These three closed cases are before the Court on self-represented movant Jerry Elkins’s
“Motion Requesting To Submit This Memo of Record to Correct the Fallacious Order Drafted by
the Honorable Senior District Judge Catherine D. Perry,” which the Court construes as a motion
to reconsider and correct the Court’s Order dated December 3, 2020 (“Recusal Order”). For the
following reasons, the Court will grant Mr. Elkins’s Motion to the extent it seeks to correct
clerical errors in the Recusal Order. The Court will deny the Motion in all other respects,
 Case: 4:16-cv-00645-SEP Doc. #: 43 Filed: 04/16/21 Page: 2 of 6 PageID #: 234




specifically to the extent Mr. Elkins seeks to alter, correct, or reconsider the Court’s Judgment in
his criminal case or the Orders of Dismissal in his two habeas corpus proceedings.
                                          BACKGROUND
       On December 7, 2012, after a seven-week jury trial, Mr. Elkins was convicted of one
count of racketeering conspiracy and one count of conspiracy to commit murder in aid of
racketeering activity. United States v. Elkins, No. 4:11-cr-246-SEP-12 (E.D. Mo.) (“Criminal
Case”), Doc. [1233]. The Court sentenced Mr. Elkins to 210 months’ imprisonment on Count I
and 120 months’ imprisonment on Count XIII, with all terms to run concurrently. See Criminal
Case, Doc. [1491] at 2. On September 10, 2014, the Eighth Circuit Court of Appeals affirmed
the judgment of this Court. United States v. Henley, 766 F.3d 893 (8th Cir. 2014) (affirming the
judgment of various defendants including Elkins). Mr. Elkins petitioned the United States
Supreme Court for certiorari, which the Supreme Court denied on May 4, 2015. Henley v.
United States, 575 U.S. 1003 (2015).
       On May 6, 2016, Mr. Elkins filed his first motion to vacate, set aside, or correct sentence
under 28 U.S.C. § 2255, Elkins v. United States, No. 4:16-CV-645-SEP (E.D. Mo.), which the
Honorable Catherine D. Perry denied on April 9, 2018. Mr. Elkins appealed the denial of that
§ 2255 motion, and the Eighth Circuit affirmed the denial. Elkins v. United States, No. 18-2122,
2018 WL 6165232 (8th Cir. Sept. 18, 2018). Mr. Elkins then sought to file a successive habeas
petition. The Eighth Circuit denied Mr. Elkins’s application to file a successive habeas petition
in a judgment dated March 12, 2019, and a supplemental judgment dated May 14, 2020.
       On November 23, 2020, despite the Eighth Circuit’s denial of Mr. Elkins’s application to
file a second habeas petition, Mr. Elkins filed a second habeas petition under § 2255. Elkins v.
United States, 4:20-CV-1653-SEP (E.D. Mo.). On December 21, 2020, the Court denied Mr.
Elkins’s § 2255 motion as second and successive.
       In his second habeas petition, in addition to seeking his release from prison, Mr. Elkins
sought Judge Perry’s recusal from his cases. In an order dated December 3, 2020, Judge Perry
granted Mr. Elkins’s motion and recused herself from all cases involving Mr. Elkins. As a
result, three cases—United States v. Elkins, 4:11-cr-246-SEP-12 (“Criminal Case”), Elkins v.
United States, 4:16-cr-645-SEP (“First Habeas Case”), and Elkins v. United States, 4:20-cr-1653
(“Second Habeas Case”)—were randomly reassigned to the undersigned. On December 8,
                                                 2
    Case: 4:16-cv-00645-SEP Doc. #: 43 Filed: 04/16/21 Page: 3 of 6 PageID #: 235




2021, in all three cases, Plaintiff filed the instant motion titled “Motion Requesting to Submit
This Memo of Record to Correct the Fallacious Order Drafted by The Honorable Senior District
Judge Catherine D. Perry.”
                                              DISCUSSION
        In the Motion, Mr. Elkins seeks to correct the following sentence in the Recusal Order:
“He was acquitted of another count of violent crime in aid of racketeering—conspiracy to
commit murder.” Recusal Order at 2. Mr. Elkins contends that the sentence is false because he
was indicted and convicted of only one charge of conspiracy to commit murder, Count XIII; he
was not acquitted of any count of conspiracy to commit murder.
        Mr. Elkins is correct. In the superseding indictment, the Grand Jury charged Mr. Elkins
with only two counts: Count I (Racketeering Conspiracy) and Count XIII (Conspiracy to
Commit Murder in Aid of Racketeering Activity). See Criminal Case, Doc. [745]. Count XIII
involved a plot to kill a member of the Outkast motorcycle gang in East St. Louis, Illinois. Mr.
Elkins was not indicted for conspiracy to commit murder involving any plot to kill any person in
Denver, Colorado. More specifically, he was not charged in Count IX (i.e., the “Hell’s Lovers
shooting”).1 Because Mr. Elkins was convicted of both counts for which he was indicted, the
Recusal Order incorrectly stated, “He was acquitted of another count of violent crime in aid of
racketeering—conspiracy to commit murder.”
        Mr. Elkins expresses confusion as to whether he was convicted of the conspiracy to
commit murder in East St. Louis, Illinois (Count XIII) or the uncharged conspiracy to commit
murder in Denver, Colorado (i.e., the “Corndog” murder). Mr. Elkins’s confusion likely arises
from the United States Sentencing Guidelines (U.S.S.G.) for Racketeering Conspiracy § 2E1.1,
which allow the sentencing court to consider uncharged conduct in sentencing for Racketeering
Conspiracy. In Mr. Elkins’s case, the Court did consider the uncharged “Corndog” murder
conspiracy in its sentencing calculation. Under U.S.S.G. § 2E1.1, the base offense level for
Racketeering Conspiracy is either a 19 or “the offense level applicable to the underlying
racketeering activity.” U.S.S.G. § 2E1.1(a)(2). For sentencing purposes, Mr. Elkins’s conduct


1
 Mr. Elkins’s co-defendant Marshall Fry was charged in Count IX with Attempt to Commit Murder in
Aid of Racketeering Activity arising out of an incident on August 2, 2010, in the District of Colorado,
which is referred to in the criminal case as the “Hell’s Lovers shooting.”
                                                    3
 Case: 4:16-cv-00645-SEP Doc. #: 43 Filed: 04/16/21 Page: 4 of 6 PageID #: 236




in the uncharged “Corndog” murder conspiracy was relevant. Thus, although Mr. Elkins was
not indicted for any crime arising out of any conspiracy to commit murder in Denver,
Colorado—neither the “Hell’s Lovers” shooting on August 2, 2010, nor the “Corndog” murder
conspiracy—the sentencing court had to determine whether that uncharged conduct could be
treated as an underlying offense for purposes of sentencing Mr. Elkins under the United States
Sentencing Guidelines.
       Judge Perry explained Mr. Elkins’s sentence calculation in her Findings of Fact,
Conclusions of Law, and Sentencing Opinion as follows:
              Paragraph 40 [of the Presentence Report] is accurate. Elkins
              objects that he was not charged with a crime arising out of this
              incident, and that the co-defendant who was charged, Marshall Fry,
              was acquitted. Uncharged or acquitted conduct may be used at
              sentencing. On August 2, 2010, Jerry Elkins and several other
              [Wheels of Soul] members (some of whom were from the California
              chapter) drove to the Hell’s Lovers clubhouse in Denver and were
              making noise; Marshall Fry, a member of the Denver chapter, fired
              a gun in the direction of the clubhouse. Although Jerry Elkins, as
              President of the Denver chapter, approved the drive by of the rival
              clubhouse, he did not direct or order Fry to shoot at the clubhouse,
              and in fact, the evidence showed that he and several others had left
              the scene and were approximately a block away when the shots were
              fired. This incident is proper for me to consider when considering
              the overall acts of the conspiracy, but I have not used it in calculating
              the sentencing guidelines.

              ...

              Group 2, in Paragraphs 73 through 78 [of the Presentence Report] is
              based on Conspiracy to Commit murder in aid of racketeering
              activity, and defendant argues that there was no evidence at trial that
              would support a second racketeering act. The government argued
              that this calculation (and the RICO conspiracy conviction itself) can
              be based on Elkins’ involvement in the Hell’s Lovers shooting in
              Denver on August 2, 2010, but as set out in my findings with regard
              to paragraph 40, I do not believe that Elkins can be held responsible
              for a conspiracy or attempted murder for that event. I do believe he
              can be held responsible for the “Corndog” murder conspiracy
              described in paragraph 48, however, and so I conclude that
              Paragraphs 73 through 78 are properly based on that conduct, and
              that the base offense level of 33 in Paragraph 73 is correct.

                                                 4
    Case: 4:16-cv-00645-SEP Doc. #: 43 Filed: 04/16/21 Page: 5 of 6 PageID #: 237




Criminal Case, Doc. [1493] at 3, 5-6. Thus, although Mr. Elkins was never indicted for any
crime arising out of the “Corndog” murder conspiracy and so could not have been acquitted of
any such crime, Judge Perry did consider that conspiracy in calculating Mr. Elkins’s sentence
under the United States Sentencing Guidelines.2
        Additionally, Mr. Elkins seeks to correct the following sentence in the Recusal Order:
“Elkins was sentenced to 210 months imprisonment on each count, with all terms to run
concurrently.” Recusal Order at 2. Mr. Elkins contends that the statement is inaccurate
because he was sentenced to 210 months’ imprisonment on Count I and 120 months’
imprisonment on Count XIII, with all terms to run concurrently. According to the transcript of
the sentencing hearing and the Judgment in the criminal case, Mr. Elkins is again correct. See
Criminal Case, Docs. [1491] at 2, [1757] at 38. The Court will thus grant Mr. Elkins’s Motion
to the extent it seeks to correct that clerical error.
        Mr. Elkins also questions the Recusal Order’s accuracy with respect to certain filings in
his criminal case. The Recusal Order states correctly that Mr. Elkins has filed two separate
motions for compassionate release under the First Step Act, 18 U.S.C. § 3582(c)(1). See
Criminal Case, Docs. [1800], [1818]. On July 24, 2020, the Court ordered the Office of the
Federal Public Defender for the Southern District of Illinois to represent Mr. Elkins and
determine whether he is entitled to petition the Court for compassionate release in accordance
with the First Step Act, 18 U.S.C. § 3582(c) and (d). An Assistant Federal Public Defender has
entered an appearance on behalf of Mr. Elkins, and the Court is still awaiting Mr. Skaggs’s
response. See id. at Doc. [1814]; see also Docs. [1815], [1819], [1821], [1827], [1846]
(requesting extensions of the deadline for responding to the Court regarding Mr. Elkins’s
compassionate release motions); Doc. [1848] (denying Mr. Elkins’s motion to dismiss his
compassionate release motions because it was based on the mistaken premise that no one had
been assigned to represent him).




2
 The guidelines range for Mr. Elkins was 324-360 months’ imprisonment. Judge Perry varied
downward from the guidelines range based on her consideration of all the factors under 18 U.S.C.
§ 3553(a) and sentenced Mr. Elkins to an aggregate term of 210 months’ imprisonment.
                                                     5
 Case: 4:16-cv-00645-SEP Doc. #: 43 Filed: 04/16/21 Page: 6 of 6 PageID #: 238




       The remainder of Mr. Elkins’s Motion contains unsupported and offensive
characterizations of the Court and accusations against the federal bench. Such accusations do
not merit a response. The Court requests that Mr. Elkins maintain civility and decorum in future
filings. Inflammatory rhetoric does not help the Court resolve the issues presented and only
detracts from the persuasiveness of the underlying arguments.
       Accordingly,
       IT IS HEREBY ORDERED that Mr. Elkins’s “Motion Requesting To Submit This
Memo of Record to Correct the Fallacious Order Drafted by the Honorable Senior District Judge
Catherine D. Perry,” which the Court construes as a motion to reconsider the Court’s
Memorandum and Order dated December 3, 2020, is GRANTED in part and DENIED in part.
The Motion is GRANTED to the extent it seeks to correct the clerical errors described herein; it
is DENIED in all other respects. The Motion is specifically denied to the extent Mr. Elkins
asks the Court to alter, correct, or reconsider its Judgment in his criminal case or the Orders of
Dismissal in his two habeas corpus proceedings.
       IT IS FURTHER ORDERED that the Clerk of Court shall make a parenthetical
notation after the text of the docket entry for the Court’s Memorandum and Order dated
December 3, 2020, stating: “(clerical errors corrected by Order dated April 15, 2021).”
       IT IS FURTHER ORDERED that the Court will not issue a certificate of appealability.
28 U.S.C. § 2253.
       IT IS FINALLY ORDERED that the Clerk of Court shall send Mr. Elkins current
copies of the docket sheets in the three above-captioned cases and all documents that have been
filed by the Assistant Federal Public Defender in reference to his compassionate release motions.

       Dated this 16th day of April, 2021.




                                                  SARAH E. PITLYK
                                                  UNITED STATES DISTRICT JUDGE




                                                  6
